Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-35 are rejected under 35 U.S.C. 103 as being unpatentable over Vidal (US 9,562,554) in view of Dickinson (US 6,726,418).  Vidal discloses a component retainer (20) comprising: a support (30); a threaded fastener sleeve (40) extending from the support; a resilient arm (68) spaced laterally from the sleeve extending upward and outward towards and laterally beyond the support (at 34); first and second legs (46) extending orthogonal from the support and spaced parallel to the sleeve are connected by a distal end tab (52); the resilient arm pivots relative to the tab and is located at least partially between the legs.  Vidal does not disclose the resilient arms provided with serrated fingers orthogonal to the support.  Dickinson also discloses a component retainer (10) including a support (12) and a resilient retainer (36) but, in the embodiment shown in Fig. 10 Dickinson disclose the serrated finger can be orthogonal to the support (Fig, 10; column 7, paragraph beginning line 45).  The bottom most serration is read as a ledge.  At the time the invention was made, it would have been obvious for one of ordinary skill in the art to make the resilient arm of Vidal with a serrated finger orthogonal to the support as disclosed in Dickinson because Dickinson teaches the orthogonal serrated finger as an .

Claims 36-40 are rejected under 35 U.S.C. 103 as being unpatentable over Vidal (US 9,562,554) in view of Dickinson (US 6,726,418) and further in view of Benedetti (US 8,800,120).  Vidal in view of Dickinson discloses component retainer including a serrated finger as described above but, does not disclose the ledge having a depth greater than the other serrations.  Benedetti discloses a component retainer including a serrated finger (53) at the end of resilient arm (16) wherein as seen in Figs. 7 and 8, the serrations include a ledge (62) which has a depth measured orthogonal to the ledge with is greater than a depth of adjacent serrations (60, 58, 56).  At the time the invention was made, it would have been obvious for one of ordinary skill in the art to provide the serrated finger of modified Vidal with a ledge having a greater depth than the other serrations in order to facilitate accommodate thicknesses as discussed in Benedetti.


Conclusion
Applicant’s remarks have been considered and are agreed with but, they are now moot in light of the new grounds of rejection.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  





  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FLEMMING SAETHER whose telephone number is (571)272-7071.  The examiner can normally be reached on M-F 8:30 - 7:00 eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


FLEMMING SAETHER
Primary Examiner
Art Unit 3677



/FLEMMING SAETHER/Primary Examiner, Art Unit 3677